DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 13 October 2021.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 February 2022 was filed after the mailing date of the initial disclosure but prior to any action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11/157928. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is narrower than the instant application’s claims and therefore anticipates the instant application’s invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1, 11, and 20 recite making determinations of a likelihood of success based on gathered data and displaying the results.  The ability to make a determination of a likelihood of success, as drafted, is merely a mathematical calculation of likelihood, e.g. probability.  The mere ability to make a determinations of a likelihood, determining whether a likelihood is above or below a threshold, and determining alternate terms are considered mental process steps since they illustrate mere decision making or evaluation steps that can be performed in the human mind but for the recitation of the step being done “using a machine learning predictive engine”.  The mere nominal recitation of an engine does not take the claim limitation out of the mental processes grouping.  Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite additional elements for receiving data and indications, i.e. inputs or data, causing a device to display results, combining data so that it can be used later and training an engine that is performing the determining steps.  The receiving, causing display, and combining data for later use steps are recited at a high level of generality and amount to merely data gathering, data storage and outputting, which are forms of insignificant extra solution activity.  The training of the engine to determine an output likelihood based on data and use of the engine to make determinations are also recited at a high level of generality and merely automate the determination step using a generic computer engine component, i.e. a machine learning predictive engine.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component, the engine.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.   The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong 2, the additional elements in the claims, specifically the machine learning predictive engine, amounts to no more than mere instructions to apply the exception using a generic engine. The same analysis here applies here in 2B and does not provide an inventive concept. The engine is merely labeled as “machine learning predictive engine” but no actual machine learning is actively recited in the claims. Reciting that the stored results of combining data could be usable for further training merely illustrates an intended use but does not illustrate actually re-training of a model or reconfiguring an engine, which could constitute a technological improvement. Merely reciting that the engine is trained based on the prior transaction data with successful and unsuccessful data does not detail how the engine is incrementally improved, what results are utilized, etc. and thus merely illustrates a generic engine that is programmed or set up in some generic way, thus any programmable computer.  For the engine to be sufficient to overcome a 101 rejection, the examiner recommends incorporating a feedback loop into the process to illustrate the incremental improvement of the engine that would constitute a technological improvement.  For example, by monitoring the candidate transactions for conversion into actual transactions and feeding that data back into the machine learning predictive engine by reconfiguring or updating the model, algorithms or engine itself so that the process is improved based on the accuracy of the predicted candidate transactions, if support for that type of amendment is present in the specification.
For the receiving data and indications, combining and causing display steps that were considered extra solution activity in Step 2A, these have been re-evaluated in step 2B and are determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that these steps are done by anything other than generic off-the-shelf computer components and the Symantec, TLI and OIP Techs court decision in MPEP 2106.05(d) indicate that mere data gathering, storage and transmission/output are well-understood, routine and conventional functions when claimed in a merely generic manners, as they are here.  
Dependent claims 2-10 and 12-19 encompass the same abstract idea as the independent claims.  The additional limitations further narrow the mental processes by describing further determinations, or observations and evaluations that can reasonably be performed in the human mind and are merely applied by the claimed engine.  The additional receiving, automatically acquiring, selecting and causing display are considered extra solution data gathering and outputting activities and are well-understood, routine and conventional for the same reasons as are set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Greystroke et al. (US 2015/0199754) in view of Hertel et al. (US 2009/0288012) further in view of Astrada et al. (US 2019/0213660).
As per Claims 1 and 11 Greystroke teaches:
A computer-implemented method improving transaction success, comprising: 
receiving electronic transaction data associated with a candidate transaction, the electronic transaction data including information associated with a plurality of parties involved in a transaction, an item, and candidate transaction terms, for the candidate transaction (Greystroke Figs. 1 item 106, 2 item 208, 4 item 444, 6 items 602-612 illustrate receiving data including data relating to a user or renter, an item a rental request or rental property, and at least [0035-0038 and 0055] describes gathering information relating to options for a rental agreement including terms that can be negotiated such as price, location, etc. relating to the offer or offers, e.g. terms for an candidate transaction or agreement); 
determining, using a trained machine learning predictive engine, a likelihood of success for the candidate transaction based on the received electronic transaction data, wherein: the trained machine learning predictive engine has been trained based on prior electronic transaction data associated with a plurality of prior successful transactions and a plurality of prior unsuccessful transactions as training data, so as to develop a prediction model for likelihood of success for input transactions based on aspects of the input transactions (Greystroke in at least [0033] describes how the AI brain learns from successes and failures such as successful closings of a deal or failure to close, i.e. an engine configure to define success for a transaction based on a rule unassociated with a purchase price, Figs. 1-4 and 6 illustrates and at least [0035-0038 and 0055] describe the AI brain in item 102 which learns from interactions with available choices, e.g. a given item and given candidate terms, where a plurality of parties interact during transactions, [0008, 0033, and 0099] describe how the AI Brain, i.e. a machine learning predictive engine, learns from successes and failures of transaction deals, i.e. is trained from past data where specific interactions with specific offers were monitored, [0027] describes how the AI engine is configured to advise of the likelihood of success at least stage of a negotiation process for a potential rental agreement, i.e. a candidate transaction, based on the input negotiable parameters as if further described in at least [0055]); 
the prior electronic transaction data respectively includes, for each of the prior successful and unsuccessful transactions, information associated with a plurality of parties involved in a transaction, an item, and candidate transaction terms, for the candidate transaction (Greystroke Figs. 1 item 106, 2 item 208, 4 item 444, 6 items 602-612 illustrate receiving data including data relating to a user or renter, an item a rental request or rental property, and at least [0035-0038 and 0055] describes gathering information relating to options for a rental agreement including terms that can be negotiated such as price, location, etc. relating to the offer or offers, e.g. terms for an candidate transaction or agreement);
causing a user device associated with a user to display the likelihood of success of the candidate transaction (Greystroke Figs. 3 and 4 illustrate interfaces that enable displays of results, including providing advice or an indication of the likelihood of success at each stage of a negotiation as is described in at least [0027 and 0055]);
Greystroke describes an artificial intelligence engine that identifies electronic information and uses past information to make predictions including the likelihood of success of a transaction between multiple parties.  Greystroke does not explicitly recite that the transactions are between a plurality of parties that specifically include a buyer, seller and lender, where the lender is associated with information and a rule used to define success.  
However, Hertel teaches a secured electronic transaction system where the electronic transactions generally involved three parties, a buyer, seller and a transaction system as is described in at least [0116].  Hertel further teaches:
 receiving electronic prior transaction data corresponding to a plurality of prior successful transactions and a plurality of prior unsuccessful transactions, each of the prior transactions involving a plurality of parties that includes a buyer, a seller and a 3rd party (Hertel [0116-0149, 0178, 0192, 0216-0217, 0224, 0270, 0287, 0301-0304, 0326, 0348] describes a three party transaction system where the successful completion of a transaction is communicated and stored in association with other information to allow for profiling so that a profiling engine and learn valuable information about users tastes, habits or preferences, Figs. 9-14 illustrate a buyer, a seller and a third party who are involved in the transaction);
training a learning engine to determine output trends, habits or preferences for a given transaction based on input electronic transaction data that includes information associated with the given transaction for each of each of (i) a plurality of given parties that includes a given buyer, a given seller and a given 3rd party,  (ii) a given item, and (iii) given candidate terms (Hertel [0116-0149, 0178, 0192, 0216-0217, 0224, 0270, 0287, 0301-0304, 0326, 0348] describes a three party transaction system where the successful completion of a transaction is communicated and stored in association with other information to allow for profiling so that a profiling engine and learn valuable information about users tastes, habits or preferences, Figs. 9-14 illustrate a buyer, a seller and a third party who are involved in the transaction),
receiving electronic transaction data associated with a candidate transaction and including information associated with a buyer, a seller and a 3rd party  involved with the candidate transaction, an item, and candidate transaction terms, for the candidate transaction (Hertel [0116-0149, 0178, 0192, 0216-0217, 0224, 0270, 0287, 0301-0304, 0326, 0348] describes a three party transaction system where the successful completion of a transaction is communicated and stored in association with other information to allow for profiling so that a profiling engine and learn valuable information about users tastes, habits or preferences, Figs. 9-14 illustrate a buyer, a seller and a third party who are involved in the transaction)
Therefore, it would be obvious to one of ordinary skill in the art to modify the system that using a learning engine to predict the likelihood of a successful transaction to include the techniques for utilizing data gathered from a three party system because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did independently.  By utilizing data from a three party transaction network, the combination enables predictions to be made regarding multiple types of purchase, including credit card transactions, which can result in more accurate recommendations and overall improved user satisfaction.
Neither Greystroke nor Hertel explicitly recite that the 3rd party is a lender or that the rules used to define success are included in information associated with a lender.  However, Astrada a system and method that utilizes user specific results to evaluate and test products and services.  Astrada further teaches:
a plurality of parties that includes a lender (Astrada [0106] describes an example scenario where the participants whose transactions are being analyzed include finance lenders)
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to use rules when making recommendations and defining success for a plurality of transaction parties to include the techniques for utilizing lender data and rules associated with the lender, not the purchase price because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By utilizing rules associated with a lending participant  in a multi-party transaction success analysis and prediction methodology the combination enables personalized decision tools for any designated user that utilizes quantitative and qualitative user specific results to select and obtain products and services that are optimal to their circumstances, well-being, and desired area of analytic or predictive interest (Astrada [0023])

Allowable Subject Matter
Claims 2-10 and 12-20 are considered allowable over prior art.  However, Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim.  These claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all other pending rejections, including 101 and double patenting, are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623